Case 3:19-cv-00119-GMG-RWT Documenti Filed 07/24/19 Page 1of3 PagelD #: 1
(1083)
FILED

JUL 24 2019
Aonald (tee esd [1353-00 F “Ciba eGR CURT YND
Federel Corpecfuuel Tash feb BIG eV NE

Hazeltov, Ra. bax LOE Gray
fe Se etev ile, WV ZBES2AS" ton e

Jel Ab 24/9

Clerf{l LY) tec S tales D:strref Le wart
Northern NDestreet of [Vest Virgen
S60 West Pike Shree pon 3é/
(20: fa B¥SF

Clarkishurs, WV 2630

foear Clerk. [ Poul Volativ.

ysl f and o-thovs hem ta PCL -Haxel ben Wi/ LO,
Box peer Pinecton INT WY ZESAS, Ceoakl Ly ke
to Arle aA “Ca6s fretin™ fausuct against FCT Hozellen
wy Stab ane uvidentidped mal room o bbcers victatis,
Me lec el mat olvey ju the C"Bop”) Pspar 3gtelemert
540.02.Ca). Specie Marl Correspon CHC,

The far ec tow Wilts fey peat ot fr SONS, Federe/

cert c etiiwe / Tas i, fice Sw ofa teer ot ‘Peso
Sram 570,02 Ce) Specie/ Mail Corresponehen,
Meee fom tke Pelloatne 2 fresiclert- ool Vice -
Presicleat O £ Ue United Stetes of Am erica, J bharaey! 5
auel jyveprRer $ ot te Maitecl Steles ot Aimew cx, Co fe ES)
lemb asses owl couselafes te Lhisteel Stotes Depor men L
ot Justice ( CXC luchive He. burean ot Prisass, hurt succludiirs
Vv; \ eel Slales Atrmey's ) ar Lee Fedlerel Law erLoveemet

 

 
Case 3:19-cv-00119-GMG-RWT Document 1° Filed 07/24/19 Page 2 of 3 PagelID # 2
CAact3)

Oficers, States Ab lomeys Ceveret, froseeu ping
ALtopares y' ‘6 Coycrmnas Lited Sloles Ce cert S.

Cnt lachhs Live Le,/ Cloles Drtho-lyox CG PC rcerg ant!
Steers Comts )

For fivE apna CO resp onthewee bs Ae ROLE $5, Le at hte~
the Specte moi raceclste, See S40, G54, 17
ude Le Sp-eciel Fron pa credne, “Jha Sertter mast
be adepuetoly G4 Lhe erveloye, ail tHe fred ot tle
wea/eloee Mast bo martoedl peas Vea /~G, Les onl

jhe He fresenvee ot He jum TAs - fle’ Bareen o€
Prisons prearerr Slate mert bib Co) Specie! Mai /.

The federal Lor rectinwe/ Trusty dolicn- HazeHor Wy,
1S “ie le Ws they PAV gdelement bert yp Hazel ler
yy, £2 all [ume aria t peceiv CEN Fe4y en eieh.
Preven a baw, Sez Lavade Vy Ke shane, GA Fi Reb
Col Me Vemkur 24 XY, 1992. Canichenty feel Merl peor
ofbreer’s ), “The Warden ‘5 Sous 5 fey | Nat a “lvoe,
pesller on Vhs compauvd anil inet owe Kim Ye right te
Viotate He prasrain slelement “cher LL, Buvece of
Bssous prorow sholement,

My sel { evel » byers ao nor wo US Cre Lo velras' Ane
COMI Fro lau tb ome thing Lo Sune, ids wed comes
From “thy United Sheles Atti wey's 6 fice, Gr 4h Court.
Adinin istvadl Sue Pomel tes Oak heme Drleel hy CIS) Haches
Lhorts the wumnbur ga is "Class Retin [dwsnt, At ths
Tie ZL Finelcl GI a West | iS Writing fo He. Cherk of. U Le
Court ba Pere out whol steps wetfect Le pa pefea,

 

 
Case 3:19-cv-00119-GMG-RWT Document1 Filed 07/24/19 Page 3 of 3 PagelD#: 3

(3°83)

Ta order te aut fis ae tion GAY tle LIAS hea/ SG,

in fre fred Phe Pishrvet Coot 4 rest Viren.
WY Se t one or revS Che Ber Ne, . ee Me YOne ty
fran Le Courk erd/ Unread Stabe /3bderraigh
otfice, pure yw FCT-Heelt Wy,

Wuhrer Yor peeee pms lee, end T SOY then non

Meet hecause /4 mey wee eet oufotd LE

yusti bhisn oneker He wiihertibrecl meil poor

Oircer ary His meblyn Hower, Hae 7s ee pebhur

Ghe consis just iv ease, Ths 3 & Ser) Cu Sk
et

pretty thet med te pe adchess wilh Hr apt
/ Lane

¢

OW TS f tT Cr¢, perk unter He Corstit
Law ok be Urpled Stedes. pr yee 4 onc! otleps Que
Reins, chevivel clue process eather He Lew + Orbe
Nelministretine Remedies CGR. pare iy FCT-Herelfer

Ww, GA poliey/ OAM nde pean 4 efememt,

There yun Por now Lene ow this maller ord Till he
Jookins, Le heer ie Prom nen, The Cher ot UL. eert
Cour, In corres nthewex with Pais he Hey CeNM Yo
enveling trom Ve Court ort/ say ¢ iy tlk Pirsev
only ib fret at Le famele, shets te we TV) a
tA le |e pot His metley Om My Hib CNEL heme 0
FOL Hoeellery WW, “

S} neenshy

 

 
